DETAILED ACTION

Currently pending claims are 1 – 7 and 9 – 18.


Response to Arguments
Applicant's arguments with respect to the subject matter of the instant claims have been fully considered but are not persuasive.
Applicant's arguments with respect to instant claims have been fully considered but are moot in view of the new ground(s) of rejection necessitated by Applicant's amendment – please see the following section for the detail of rationale to make the corresponding prior-art(s) rejections as set forth below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7 and 9 – 18 are rejected under 35 U.S.C.103 as being unpatentable over Gates et al. (U.S. Patent 9,055,071), in view of Tunnell et al. (U.S. Patent 9,979,724).  

As per claim 1, 15 & 18, Gates teaches a method of determining, at an apparatus, an authentication status for a user to access a resource, the method comprising:  
5processing user biometric data (Gates: Col. 7 Line 24 – 28, Col. 8 Line 33 – 40 / Line 7 – 12: obtaining and processing various user biometric characteristics); 
deriving a biometric identifier from the biometric data (Gates: see above & Col. 7 Line 24 – 28, Col. 8 Line 33 – 40 / Line 7 – 12: determining a number of different biometric identifiers for identifying a user corresponding to the various user biometric characteristics data (e.g. facial recognition) combined with other factor(s) such as a location of the mobile device during an authentication process).
Gate does not disclose expressly wherein the biometric data for authentication purpose includes cardiac signals generated based on and/or in response to the user's heartbeat; brain signals generated based on and/or in response to the user's brain activity; or chemical analysis signals generated based on and/or in response to analyzing one or more of the user's bodily fluid(s), tissue(s) or scent(s), or a combination thereof.
Tennell teaches wherein the biometric data for authentication purpose includes cardiac signals generated based on and/or in response to the user's heartbeat; brain signals generated based on and/or in response to the user's brain activity; or chemical analysis signals generated based on and/or in response to analyzing one or more of the user's bodily fluid(s), tissue(s) or scent(s), or a combination thereof (Tunnel: Abstract & Col. 2 Line 29 – 35 and Col. 5 Line 10 – 16: utilizing an additional sensor for detecting brain waves so as to collect the identity information combining with a location / time information to increase confidence level in an authentication process).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of selecting authentication policy specifying a type of locator to be used because Tunnell teaches to alternatively, effectively and securely utilize an additional sensor for detecting brain waves so as to collect the identity information combining with a location / time information to increase confidence level in an authentication process (see above) within the Gate’s system of determining a number of different biometric identifiers for identifying a user corresponding to the various user biometric characteristics data as obtained and processed during an authentication process (see above). 
verifying the user's identity based on and/or in response to the biometric identifier (Gates: see above & Col. 7 Line 24 – 28, Col. 8 Line 33 – 40 / Line 7 – 12: determining an authentication level upon verifying the user's identity in accordance with the determined biometric identifier(s) combined with other factor(s) such as a location of the mobile device) || (Tunnell: see above); 
deriving a state identifier from a same biometric data (Gates: see above & Fgure 6B and Col. 1 Line 25 – 42: (a) determining an emotional state using machine learning techniques for identifing a person, which constitutes a state identifier in combination with (b) a biometric identification (see above)) || (Tunnell: see above);  
10determining a physical state of the user based on and/or in response to the state identifier (Gates: see above & Fgure 6B, Col. 1 Line 25 – 42, Col. 7 Line 24 – 28 and Col. 8 Line 33 – 40 / Line 7 – 12: determining a state of the user based on (i) not only the biometric identification (see above) but also (ii) the determined emotional state of the user – this is consistent with the disclosure of the instant specification (SPEC-PG.PUB: Para [0018]: a state of a user is determined based on a biometric state such as an emotional state of the user) || (Tunnell: see above);
determining the authentication status for the user based on and/or in response to the user's identity being verified and the state of the user (see above); and responsive to the authentication status indicating that the user is to be provided with access to the resource (see above): 
determining a location of the user based on and/or in response to location data associated with the biometric data (Gates: see above & Col. 7 Line 24 – 28, Col. 8 Line 7 – 12 / Line 33 – 40, Col. 16 Line 54 – 67: (a) determining a number of different biometric identifiers for identifying a user corresponding to the various user biometric characteristics data (e.g. facial recognition) combined with other factor(s) such as a location (Gate: Col. 7 Line 24 – 28) of the mobile device during an authentication process and (b) tracking the user based on or in response to location data 15associated with the biometric data and location data 15) || (Tunnell: see above & Col. 2 Line 29 – 35 and Col. 5 Line 10 – 16: utilizing an additional sensor for detecting brain waves so as to collect the identity information combining with a location / time information to increase confidence level in an authentication process); and 
providing the user with access to the resource based on the determined location thereof (see above). 

As per claim(s) 2, 3, 5, 9 – 12 and 16, the claims contain(s) similar limitations to claim(s) 1 and thus is/are rejected with the same rationale.

As per claim 4, Gates as modified teaches generating a command to instruct 25another apparatus to perform an operation (Gates: see above & Col. 32 Line 44 – 50: (e.g.) to obtain a GPS position or a pulse rate and etc.) || (Tunnell: see above).  

As per claim 5, Gates as modified teaches wherein the operation comprises one or more of: providing access to a resource; restricting access to a resource; and generating an output for a user(Gates: see above & Col. 7 Line 19 – 20: accessing security protected data) || (Tunnell: see above).  


5	As per claim 6 – 7, Gates as modified teaches comparing one or more aspects of the biometric identifier with template data registered for the user to identify a match therebetween (Gates: see above & Col. 1 Line 25 – 30) || (Tunnell: see above).

15As per claim 13 and 17, Gates as modified teaches performing a second action based on or in response to the updated authentication status (Gates: see above, Figure 6B &  Col. 16 Line 54 – 67 and Col. 30 Line 43 – 61: (a) obtaining the location and time / day data corresponding to 15corresponding tothe biometric data or (b) terminating the transmission of a document) || (Tunnell: see above).  

As per claim 14, Gates as modified teaches 20performing one or both of the first action and second action based on or in response to time data (Gates: see above & Col. 16 Line 54 – 67: obtaining the facial and finger movement corresponding to the time data) || (Tunnell: see above).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2307 – 2022
---------------------------------------------------